PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/745,227
Filing Date: 16 Jan 2018
Appellant(s): POLAND, MCKEE, DUNN



__________________
Eric G. Halsne
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 19, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
Claims 1, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran et al. (US 2014/0153796) in view of Farr et al. (US 2009/0318758) and Hunt et al. (US 2003/0139664).
Regarding claim 1, Sundaran discloses an ultrasound system comprising: an ultrasound probe (302, fig. 3; [0027]) and configured to receive ultrasound probe control signals and send ultrasound image scan line data based on the control signals ([0027], especially “Based on the selected imaging procedure the beam former 310 energizes the transducers 304 upon receiving pulse sequences. The transducers 304 transmit imaging energy (i.e. ultrasound energy) into a ROI in the object (i.e. human body)” [0027]); a processor dongle (imaging client 202, fig. 3; “the imaging client 202 may be configured using a portable device connected to the user device 300. The portable device may be a USB device or a plug-n-play type dongle” [0029]) having a digital processor configured to run an operating system (“thin client application” [0029]; “subroutines in an operating system” [0014]) and an 10ultrasound system control program (“the imaging client 202 configured in the user device 300 may be a thin client application. The thin client may be 
While Sundaran does not disclose a processor dongle having a radio, the dongle being configured to send control signals to the imaging device, receive image data signals from the imaging device, and perform image processing of received image data signals to generate an image for display, Farr, also in the field of diagnostic imaging does teach this. 
More specifically, Farr teaches a processor dongle having a radio (“the wireless control and display unit 1610 and electronic dongle 1600 can include a wireless transmitter (not shown) and/or receiver (not shown) to enable wireless communication between the control and display 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dongle to perform the controlling and processing associated with the imaging device in order to minimize the number of hardware parts, therefore making Sundaran’s ultrasound system more portable.
Modified Sundaran does not specifically disclose that the wireless ultrasound probe comprises a radio, as Farr simply discloses wireless transmission by does not identify the energy spectrum. 
However, Hunt, also in the field of diagnostic imaging, does teach a wireless ultrasound probe (12) comprising a radio (24) (fig. 1, [0022], [0024], [0029], and [0044]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a wireless ultrasound probe comprising a radio in order to increase flexibility and portability of modified Sundaran’s imaging system.

While the wireless transmission is not specifically identified as exploiting radio waves, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dongle being wirelessly connected to the display in order to allow a clinician to view the images acquired remotely and to do so with Wifi radio as this allows for transmission of fast and reliable signals. Additionally, the wireless transmission taught in the prior art is a functional equivalent of the Wifi radio claimed and use of electromagnetic radio signals for wireless transmission or other signals on the electromagnetic spectrum for wireless transmission is considered an obvious choice within the skill level of the art.
	Regarding claim 7, Sundaran discloses generating an ultrasound image with the dongle ([0029]).
Sundaran does not disclose a Wifi radio; wherein the processor dongle radio further comprises a Wifi radio. 
However, Farr does teach Wifi; wherein the processor dongle radio further comprises a Wifi (“wireless control and display unit 1610 can be a display or control unit that is accessed by the electronic dongle 1600 via direct wireless broadcast, through a wireless network, or in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate Wifi as this allows for transmission of fast and reliable signals. Additionally, the wireless transmission taught in the prior art is a functional equivalent of the Wifi radio claimed and use of electromagnetic radio signals for wireless transmission or other signals on the electromagnetic spectrum to execute wireless transmission is considered an obvious choice within the skill level of the art.
Modified Sundaran does not disclose a tablet computer having a radio; 25wherein the tablet computer displays the ultrasound image. 
However, Hunt does teach a tablet computer (14, fig. 4; [0047]) having a wireless transmitter (52, fig. 2B which is included but not labeled in fig. 4; [0049]); wherein the tablet computer displays the ultrasound image ([0047] and radio wireless communications are disclosed in [0029]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a tablet to make Sundaran’s imaging system more portable. Additionally, the wireless transmission taught in the prior art is a functional equivalent of the radio claimed and use of electromagnetic radio signals for wireless transmission or other signals on the electromagnetic spectrum to execute wireless transmission is considered an obvious choice within the skill level of the art.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran in view of Farr and Hunt, as applied to claim 1, in further view of Takeda (US 2015/0342561).
	Regarding claim 2, Sundaran further discloses the processor dongle further comprises a connector that is removably coupled to a port 25of the display (“imaging client 202 receives the one or more images and processes these images to be displayed in the display unit 324” [0029], wherein “the imaging client 202 may be configured using a portable device connected to the user device 300. The portable device may be a USB device or a plug-n-play type dongle” [0029]; as seen in fig. 3, user device 300 includes display unit 324).
	Modified Sundaran does not disclose that the display has an HDMI port. 
However, Takeda, also in the field of diagnostic imaging does disclose that the display has an HDMI port ([0055]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate an HDMI port in order to transmit high definition video data.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran in view of Farr and Hunt, as applied to claim 1, in further view of Schwartz Klessel et al. (US 2016/0317131) and Nadeem et al. (US 2011/0156924).
Regarding claim 3, Farr discloses the processor dongle further comprises an input port (“when the imaging control electronics and image processing electronics are included in the electronic dongle 1600, a cable 1602 comprising flex circuitry can communicatively couple the electronic dongle 1600 to the OE vision module 650 and/or to an OE illumination module” [0111], which would necessitate that the dongle have a port for the cable to connect); and the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dongle being wirelessly connected to the display in order to allow a clinician to view the images acquired remotely. Additionally, the wireless transmission taught in the prior art is a functional equivalent of the radio claimed and use of electromagnetic radio signals for wireless transmission or other signals on the electromagnetic spectrum to execute wireless transmission is considered an obvious choice within the skill level of the art.
Modified Sundaran does not disclose radios.
However, Hunt does disclose radios (probe 12 has radio 24 (fig. 1; described in [0022], [0024], [0029], and [0044]) and the dongle 48 has radio 52 (fig. 2B; described in [0049]) and the radio dongles is plugged into the input port ([0049]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a radio dongle plugged into the input port in order to be able to more easily remove or exchange the radio if it begins to malfunction. Additionally, the wireless transmission taught in the prior art is a functional equivalent of the radio claimed and use of electromagnetic radio signals for wireless transmission or other signals on the electromagnetic spectrum to execute wireless transmission is considered an obvious choice within the skill level of the art.

However, Schwartz Klessel, also in the field of diagnostic imaging, teaches the radio comprises an ultra-wideband (UWB) radio ([0030]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate an ultra-wide band radio because it is fast, secure, and low power.
	Modified Sundaran does not disclose that the system further comprises a radio dongle plugged into the input port of the dongle. 
However, Nadeem, also in the field of wireless data transfer, does teach that the system further comprises a radio dongle plugged into the input port of the dongle (“The dongle is now device 211 and may be provided with an antenna port and attached to an external antenna to increase a range of the Bluetooth dongle” [0067]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a radio dongle in order to be able to more easily remove or exchange the radio if the range should be altered [0067].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran in view of Farr and Hunt, as applied to claim 1, in further view of Nagao (US 2013/0065528).
Regarding claim 5, Sundaran discloses data transfer between the probe and dongle comprising image line data signals (image data transfer is described in [0027], wherein image data is receive signals along receive lines [0018]).

Farr further teaches the processor dongle further comprises a port configured to connect a cable to the imaging device for data transfer (“when the imaging control electronics and image processing electronics are included in the electronic dongle 1600, a cable 1602 comprising flex circuitry can communicatively couple the electronic dongle 1600 to the OE vision module 650 and/or to an OE illumination module” [0111], which would necessitate that the dongle have a port for the cable to connect); wherein the display further comprises a radio 15and the display is configured to couple to the processor dongle using the radio (“the wireless control and display unit 1610 and electronic dongle 1600 can include a wireless transmitter (not shown) and/or receiver (not shown) to enable wireless communication between the control and display unit 1610 and electronic dongle 1600” [0110]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dongle being wirelessly connected to the display in Sundaran’s ultrasound system in order to allow a clinician to view the images acquired remotely. Additionally, the wireless transmission taught in the prior art is a functional equivalent of the radio claimed and use of electromagnetic radio signals for wireless transmission or other signals on the electromagnetic spectrum to execute wireless transmission is considered an obvious choice within the skill level of the art.
Modified Sundaran does not disclose an a.c. adapter configured to connect to and power the dongle when plugged into an a.c. 10outlet. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dongle being powered with an a.c. adapter in order to allow the dongle to be powered independently and not rely on being powered by a display or other component of the system.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran in view of Farr and Hunt, as applied to claim 1, in further view of Han (US 2013/0197364).
Regarding claim 6, modified Sundaran does not disclose that the display further comprises a patient monitor. 
However, Han, also in the field of diagnostic imaging, does teach that the display further comprises a patient monitor (“the ultrasound diagnosis apparatus 600 may include ultrasound probe 110… and the second display unit 650” [0061], where “the second display unit 650… may be used by an examiner or may be used as a patient monitor” [0061]; fig. 8). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to display a patient monitor in order to alert the clinician if significant biometric changes occur while imaging.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran in view of Farr and Hunt, as applied to claim 1, in further view of Schwartz Klessel et al. (US 2016/0317131).
 	Regarding claim 8, modified Sundaran does not disclose the tablet computer further displays user interface 30controls which are operated by a user to control the ultrasound system. 
However, Schwartz Klessel, also in the field of diagnostic imaging, teaches the tablet computer further displays user interface 30controls which are operated by a user to control the ultrasound system (“Any of the user interface functions may be provided on the locator 36” [0080], wherein “Inputs or controls for configuring the ultrasound imager 32 and/or probe 12 are received from the user” [0069] and “the locator device is a smartphone or tablet operating pursuant to a particular standard for wireless communications” [0056]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a user interface on the tablet in order to allow for greater flexibility in configuring the imaging system.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran et al. (US 2014/0153796) in view of Farr et al. (US 2009/0318758).
	Regarding claim 12, Sundaran discloses an ultrasound system comprising: an ultrasound probe (302, fig. 3; [0027]) configured to receive ultrasound probe control 35signals and send ultrasound image scan line data -30-WO 2017/013511PCT/IB2016/053956based on the control signals ([0027], especially “Based on the selected imaging procedure the beam former 310 energizes the transducers 304 upon receiving pulse sequences. The transducers 304 transmit imaging energy (i.e. ultrasound energy) into a ROI in the object (i.e. human body)” [0027]); a processor dongle (imaging client 202, fig. 3; “the 
The embodiment of Sundaran pertaining to fig. 3 (discussed above) does not disclose a probe cable. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the probe cable of Sundaran’s embodiment pertaining to fig. 1 because wired connections are not subject to unexpected or unnecessary traffic that is not uncommon to wireless connections.
	While Sundaran does not disclose a processor dongle having a port to which the cable of the imaging device is connected, the dongle being configured to send control signals to the imaging device, receive image data signals from the imaging device, and perform image 10processing of received image data signals to generate an image for display, Farr, also in the field of diagnostic imaging does teach this. 
More specifically, Farr teaches a processor dongle having a port to which the cable of the imaging device is connected (“when the imaging control electronics and image processing electronics are included in the electronic dongle 1600, a cable 1602 comprising flex circuitry can communicatively couple the electronic dongle 1600 to the OE vision module 650 and/or to an OE illumination module” [0111], wherein the OE vision module includes the image sensor 606 (see fig. 16) [0108]), the dongle being configured to send control signals to the imaging device (“communicatively coupling the electronic dongle 1600 to the OE vision module 650 and/or to an OE illumination module to communicate power and control signals and/or imaging signals between the electronic dongle 1600, the OE vision module 650 and/or and OE illumination module” [0111]), receive image data signals from the imaging device, and perform image 10processing of received image data signals to generate an image for display (“electronic control 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dongle to perform the controlling and processing associated with the imaging device in order to minimize the number of hardware parts, therefore making Sundaran’s ultrasound system more portable.
Regarding claim 13, Farr further teaches that the processor dongle (1600, fig. 16) further comprises wireless transmission; wherein the display (1610, fig. 16) further comprises a radio; and 20wherein the display is coupled to the processor dongle by the radio (“the wireless control and display unit 1610 and electronic dongle 1600 can include a wireless transmitter (not shown) and/or receiver (not shown) to enable wireless communication between the control and display unit 1610 and electronic dongle 1600” [0110]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dongle being wirelessly connected to the display in order to allow a clinician to view the images acquired remotely. Additionally, the wireless transmission taught in the prior art is a functional equivalent of the Wifi radio claimed and use of electromagnetic radio signals for wireless transmission or other signals on the electromagnetic spectrum for wireless transmission is considered an obvious choice within the skill level of the art.
. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran in view of Farr and Hunt, as applied to claim 1, in further view of Ralston et al. (US 2016/0331353).
	Regarding claim 15, Sundaran discloses the ultrasound probe (302, fig. 3; [0027]) and processor dongle (imaging client 202, fig. 3; [0029]).
	Modified Sundaran does not disclose that30 the ultrasound probe further comprises a motion sensor which generates signals in response to probe motion; wherein the processor is responsive to 35signals generated in response to probe motion to -31-WO 2017/013511PCT/IB2016/053956 control the operation of the ultrasound system. 
However, Ralston, also in the field of diagnostic imaging, does teach that the ultrasound probe further comprises a motion sensor which generates signals in response to probe motion (“The ultrasound probe 100 may include one or more onboard sensors 322” [0070], wherein sensors 322 “may include one or more accelerometers, gyroscopes, or other sensors indicating movement of the probe” [0070]); wherein the processor (acquisition control 307 [0071]) is 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a motion sensor in order to be able to detect and therefore “counteract the effects of” the probe’s motion [0066], as the motion could negatively impact the ultrasound data).


(2) Response to Argument
A. 	Appellant’s remarks on pp. 7-11 with respect to the rejection of claims 1-8 and 15 under 35 U.S.C. 103 as being unpatentable over Sundaran et al. (US 2014/0153796) in view of Farr et al. (US 2009/0318758) and Hunt et al. (US 2003/0139664) have been fully considered but they are not persuasive.
	Appellant sets forth on pp.7-8 that the three cited references, alone or in combination, do not show or suggest the claimed dongle from independent claim 1. The claimed dongle in claim 1 is: 
“a processor dongle having a digital processor configured to run an operating system and an ultrasound system control program and a radio, the dongle being configured to receive user interface commands for an imaging procedure, send ultrasound probe control signals to the ultrasound probe, receive image line data signals from the probe, and perform image processing of received image line data signals to generate an ultrasound image for 
Appellant first identifies differences that are believed to exist between Sundaran’s disclosed dongle and the claimed dongle on pp. 8-9. Specifically that paragraphs [0023], [0027], and [0029] describe a user device 300 which can be a laptop, portable medical imaging device, a desktop, and a mobile device, wherein the user device 300 runs an imaging client 202, and that the imaging client 202 is configured and installed in the user device 300 using a portable device such as a USB device or plug-n-play type dongle.
First, the Appellant appears draw his own conclusion from the teachings of Sundaran regarding the dongle’s alleged “installation” on a processor and dongle’s lack thereof an operating system. However, arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 2145(I). An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. Further, attorney statements which are not evidence must be supported by an appropriate affidavit or declaration as per MPEP 716.01. The exact language from Sundaran is “imaging client 202 may be configured using a portable device connected to the user device 300” [0029], and there is no such phrasing of an alleged installation occurring from the dongle to the user device.
Second, Appellant fails to acknowledge there are multiple embodiments disclosed in paragraph [0029] of Sundaran. As referenced in the art rejection for claim 1, Sundaran discloses “the imaging client 202 configured in the user device 300” [0029] and later in the paragraph recites “In an embodiment the imaging client 202 may be configured using a portable device connected to the user device 300”. Continued from the latter citation, “The portable device may 
Further, Appellant alleges that based on the disclosure in paragraph [0029] of Sundaran, this is clear that the imaging client 202 on the USB device or the dongle is to be installed from the USB device or dongle onto the user device 300, such as a laptop, portable medical imaging device, a desktop, and a mobile device, which has the processor and operating system needed to run the application. However, the user device 300 being described as a laptop, portable medical imaging device, a desktop, and a mobile device does not mean that the imaging client on a portable device is using a processor of the laptop, and could merely be using the display unit 324 of the user device 300. For example, the imaging client may be a web-based application and the web-based application is displayed in the display unit 324 [0029], which is part of user device 300 as seen in fig. 3. As such, the portable device connected to the user device does not necessarily require use of an operating system in a user device 300 (and could be using only the display 324 of the user device), and as commonly known in the art portable devices are perfectly 
In addition, the claim language does not exclude a system where a display is part of an all-in-one computer, such as the HP All-in-One (which the CPU is integrated in the display circuitry), or a laptop where the display and processor are part of one unit, and having a processor dongle then plugged into the unit. Therefore, user device 300 including a display unit 324, as seen in fig. 3, to which a portable device is connected, reads on the limitation that a display is coupled to the processor dongle, as the claims do not explicitly set forth that the display is absent any processing hardware. 

Appellant next identifies differences that are believed to exist between Farr’s disclosed dongle and the claimed dongle on pp. 9-10, as Hunt is relied upon to disclose a wireless probe and is silent as to dongles. Examiner agrees with the characterization of Hunt. More specifically regarding Farr, Appellant states that Farr’s electronic dongle has “electronics” for illumination and imaging control for image processing for a laryngoscope, wherein these electronics are “no different from those of a modern digital camera, which has an I.C. chip for compressing and storing images received by the camera’s photocell array and often has Bluetooth or Wifi wireless capabilities” and that Farr does not suggest a dongle with a digital processor running an operating system and an ultrasound system control program and having a radio. 
First, the Appellant appears draw his own conclusion from the teachings of Farr regarding the nature of the dongle’s “electronics” as Farr does not disclose the electronics in the manner stated. However, arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 2145(I). An assertion of what seems to follow from common 
Second, it is noted by the Examiner that Farr is not relied upon to disclose a dongle with a digital processor running an operating system and an ultrasound system control program (emphasis added). As seen in the art rejection for claim 1, Farr is relied upon to teach a processor dongle having a radio, the dongle being configured to send control signals to the imaging device, receive image data signals from the imaging device, and perform image processing of received image data signals to generate an image for display, and while not directed to ultrasound, is in the field of diagnostic imaging. As discussed in the art rejections, Farr discloses a processor dongle (electronic dongle 1600, fig. 16) that runs a control program and radio as described in further detail in paragraphs [0108] and [0110]-[0111], wherein the dongle itself is in wireless communication with the wireless control and display unit 1610 [0110]. 
The combination of Sundaran, Farr, and Hunt includes all features of independent claim 1 and should therefore be affirmed.

Appellant sets forth on pp.10 that claims 2-8 and 15 are patentable over these reference by reason of their dependency from claim 1. This has been fully considered and found not 
Appellant sets forth on pp.10-11 that other references cited against the claims depending from claim 1 also do not teach the dongle of claim 1. This has been fully considered and found moot as these references are not used to reject the dongle of claim 1.

B. 	Appellant’s remarks on pp. 11-12 with respect to the rejection of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Sundaran et al. (US 2014/0153796) in view of Farr et al. (US 2009/0318758) have been fully considered but they are not persuasive.
Appellant sets forth on pp. 11-12 that similar to claim 1, independent claim 12 recites:
“a processor dongle having a port to which the probe cable is connected and a digital processor configured to run an operating system and an ultrasound system control program, the dongle being configured to receive user interface commands for an imaging procedure, send ultrasound probe control signals to the ultrasound probe, receive image line data signals from the probe, and perform image processing of received image line data signals to generate an ultrasound image for display; and a display coupled to the processor dongle and configured to display the ultrasound image generated by the dongle”
Appellant again identifies differences believed to exist between Sundaran’s disclosed dongle and the claimed dongle on pp.12. Specifically, that the dongle of Sundaran provides an 
As discussed above with respect to claim 1, where the same arguments were responded to, Appellant appears draw his own conclusion from the teachings of Sundaran regarding the dongle’s alleged “installation” on a processor and dongle’s lack thereof an operating system. However, arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 2145(I). An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. Further, attorney statements which are not evidence must be supported by an appropriate affidavit or declaration as per MPEP 716.01. Next, Appellant fails to acknowledge there are multiple embodiments disclosed in paragraph [0029] of Sundaran, and the embodiment relied upon in the art rejection is “In an embodiment the imaging client 202 may be configured using a portable device connected to the user device 300. The portable device may be a USB device or a plug-n-play type dongle”. Further, Appellant alleges that Sundaran discloses that the imaging client 202 on the USB device or the dongle is to be installed from the USB device or dongle onto the user device 300, such as a laptop, portable medical imaging device, a desktop, and a mobile device, which has the processor and operating system needed to run the application. However, the user device 300 being described as a laptop, portable medical imaging device, a desktop, and a mobile device does not mean that the imaging client on a portable device is using a processor of the laptop, and could merely be using the display unit 324 of the user device 300. For example, the imaging client may be a web-based application and the web-based application is displayed in the display unit 324 [0029], which is part of user device 300 as seen in fig. 3. As such, the portable device connected to the user device does not necessary require use of an 

Next, Appellant again identifies differences believed to exist between Farr’s disclosed dongle and the claimed dongle on pp.12. Specifically, that the dongle of Farr does not contain a processor or an operating system, nor is any sort of system control program resident on the electronic dongle.
As discussed above with respect to claim 1, where the same arguments were responded to, Appellant appears draw his own conclusion from the teachings of Farr regarding the nature of the dongle’s “electronics” as Farr does not disclose the electronics in the manner stated. However, arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 2145(I). An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. Further, attorney statements which are not evidence must be supported by an appropriate affidavit or declaration as per MPEP 716.01. In addition, it is noted by the Examiner an operating system (emphasis added). As seen in the art rejection for claim 12, Farr is relied upon to teach a processor dongle having a port to which the cable of the imaging device is connected, the dongle being configured to send control signals to the imaging device, receive image data signals from the imaging device, and perform image processing of received image data signals to generate an image for display, Farr, also in the field of diagnostic imaging does teach this. As discussed in the art rejections, Farr discloses a processor dongle (electronic dongle 1600, fig. 16) that runs a control program as described in further detail in paragraphs [0108] and [0110]-[0111], wherein “the imaging control electronics and image processing electronics are included in the electronic dongle 1600” [0111] wherein the electronic dongle 1600 is used to “communicate power and control signals” [0111].
The combination of Sundaran and Farr includes all features of claims 12-14 and should therefore be affirmed.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                 
Conferees:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/RANDY C SHAY/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.